FILED
                             NOT FOR PUBLICATION                             AUG 8 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WEIQI CHANG,                                     No. 10-73028

               Petitioner,                       Agency No. A099-732-454

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Weiqi Chang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

denial of his motion to reopen removal proceedings held in absentia. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005),

and we deny the petition for review.

      The agency did not abuse its discretion by denying Chang’s motion to

reopen where Chang failed to establish that exceptional circumstances excused his

failure to appear at his hearing. See 8 U.S.C. § 1229a(e)(1) (defining exceptional

circumstances as circumstances beyond the control of the alien); cf. Singh-Bhathal

v. INS, 170 F.3d 943, 946-47 (9th Cir. 1999).

      Chang’s contentions that the agency violated this Court’s precedent as well

as its own are unavailing.

      PETITION FOR REVIEW DENIED.




                                         2                                   10-73028